RIPPLE, Circuit Judge,
concurring.
The court holds today that the appellant is precluded from asserting claims under the Securities Exchange Act and RICO because a previous valid judgment in the Illinois courts found that the selling price of the stock was “advantageous” to the estate. This finding, which we must respect under the mandate of 28 U.S.C. § 1738, precludes recovery under either statute and obviates the need to deal with the merits of either federal cause of action. On that understanding, I join the judgment and opinion of the court.